Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
CLAIM INTERPRETATION

The presence of claim limitations that are preceded by the phrases “wherein” often raises a question as to the limiting effect of the claim limitations (see MPEP §2111.04).  The Examiner has interpreted the limitations following the phrase “wherein” as positively being claimed (i.e. the claim limitations are required and/or the claim limitations following the “wherein clause” limits the structure).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-9, 12-17, and 20 rejected under 35 U.S.C. 103 as being unpatentable over LYONS (U.S. Patent 8,491,288 B2) in view of WHITE (U.S. Patent 9,103,211 B2).
Regarding claim 1, LYONS discloses:  a hydraulic motor (see Abstract) comprising: 
a stator (36) comprising (i) a stator body having a central opening (41) and a plurality of roller pockets (42) defined by an interior surface of the stator body (see Figures 6 and 7, Column 4, lines 42-61), and (ii) a plurality of rollers (43) disposed respectively in the plurality of roller pockets (see Figures 6 and 7, Column 4, lines 42-61), wherein each roller of the plurality of rollers comprises a cylindrical exterior surface (see Figures 6 and 7, Column 4, lines 42-61); 
a rotor (37) disposed within the central opening of the stator body (see Figures 6 and 7, Column 4, lines 42-61), wherein the rotor comprises a plurality of external teeth configured to engage with the plurality of rollers of the stator (see Figures 6 and 7, Column 4, lines 42-61), such that the plurality of rollers and the plurality of external teeth define fluid chambers therebetween configured to expand and contract as the rotor rotates within the stator (see Figures 6 and 7, Column 1, lines 19-27, Column 4, line 42- Column 5, line 12); and 
an anti-cogging passage (111-117, 121-127) configured to provide pressurized fluid from at least one of the fluid chambers to the rollers (Column 7, line 37-Column 8, line 45), such that pressurized fluid provided to the roller pocket applies a radially-inward force on the cylindrical exterior surface of a respective roller toward the rotor (Column 7, line 37-Column 8, line 45).
LYONS discloses that the pressurized fluid is used to apply a radially-inward force on the cylindrical exterior surface of the respective roller toward the rotor (see Figures 6 and 7, Column 7, line 37-Column 8, line 45), however, fails to specifically disclose the stator body comprises a plurality of grooves that are longitudinally-extending and that the anti-cogging passages are configured to provide pressurized fluid from at least one of the fluid chambers to at least one groove of the plurality of grooves of the stator body, such that pressurized fluid provided to the at least one groove applies a radially-inward force on the cylindrical exterior surface of a respective roller toward the rotor.
Regarding claim 1, WHITE teaches: the stator body (10, 110) comprises a plurality of grooves (34, 134, 234) that are longitudinally-extending (see Figures 2, 4, 4A, Column 3, lines 25-39, Column 6, lines 4-18).
	It would have been obvious to a person having ordinary skill in the art at the time of the invention was made to have the stator body having a plurality of grooves that are longitudinally-extending in the hydraulic motor of LYONS, in order to manufacture the roller pocket in the stator without using highly skilled machine operators or great precision (see Column 1, lines 19-33).  LYONS discloses utilizing the anti-cogging passages to push the rollers toward the rotor, it would have been obvious to one having ordinary skill in the art to have the stator body comprises a plurality of grooves that are longitudinally-extending and that the anti-cogging passages are configured to provide pressurized fluid from at least one of the fluid chambers to at least one groove of the plurality of grooves of the stator body, such that pressurized fluid provided to the at least one groove applies a radially-inward force on the cylindrical exterior surface of a respective roller toward the rotor, in order to channel the fluid to the desired location on the roller in order to produce the desired result (i.e. the sealing of the roller and the rotor, and therefore, reducing the cogging of the hydraulic motor as disclosed by LYONS (see Abstract)). The Examiner would like to note that these “grooves” in the stator that are formed adjacent to the roller pockets are disclosed by WHITE to be formed during normal machining operations, and therefore, utilizing these grooves to enable proper force behind the rollers to move them against the rotor, requires only routine skill in the art and produces predictable results (i.e. the desired seal between the roller and the rotor).    
 	Regarding claims 2 and 15, LYONS discloses:  the anti-cogging passage is one anti-cogging passage of a plurality of anti-cogging passages, each anti-cogging passage being configured to provide pressurized fluid from a respective fluid chamber of the fluid chambers to a corresponding groove of the plurality of grooves (see Figures 6 and 7 of LYONS that discloses a plurality of anti-cogging passages that provide fluid from a respective fluid chamber to a corresponding roller pocket.  As discussed above, it is obvious that the anti-cogging passage goes to a corresponding groove of a plurality of grooves in the stator, in order to provide the anti-cogging system to all of the rollers in the hydraulic motor, as well as, provide the desired force and the desired location).
Regarding claims 3 and 16, the modified hydraulic motor of LYONS/WHITE discloses:  a manifold ((12) of LYONS) interfacing with the stator and the rotor (see Figures 1 and 2, Column 4, lines 5-40 of LYONS), wherein the manifold comprises a plurality of fluid flow passages configured to communicate pressurized fluid from a source of fluid to the fluid chambers (see Figures 1 and 2, Column 4, lines 5-40 of LYONS), wherein the anti-cogging passage is disposed in the manifold (Column 7, lines 11-35 of LYONS) and fluidly couples a fluid flow passage of the plurality of fluid flow passages of the manifold to the at least one groove of the plurality of grooves of the stator body (see Figures 2 and 6, Column 7, line 37-Column 8, line 45 of LYONS, as discussed above, it is obvious to connect the plurality of fluid flow passages of the manifold to the at least one groove of the plurality of grooves in the stator body, in order to provide the desired force on the roller to move radially toward the rotor).
Regarding claims 4 and 17, LYONS discloses:  a wear plate (14) interfacing with the stator and the rotor (see Figure 1), wherein the wear plate comprises a plurality of supply passages (81-87) configured to respectively receive pressurized fluid from the fluid chambers (see Figure 7, Column 5, line 60 – Column 6, line 16), wherein the anti-cogging passage (121-127) is disposed in the wear plate and fluidly couples a supply passage of the plurality of supply passages to the at least one groove of the plurality of grooves (see Figures 2 and 7, Column 7, line 37-Column 8, line 45 of LYONS, as discussed above, it is obvious to connect the plurality of fluid flow passages of the wear plate to the at least one groove of the plurality of grooves in the stator body, in order to provide the desired force on the roller to move radially toward the rotor).
Regarding claims 7 and 12, LYONS discloses:  the stator has a first longitudinal axis (see Figure 1, which shows the stator’s first longitudinal axis that is located at the center of the stator in Figures 6 and 7), and the rotor comprises a second longitudinal axis (see Figure 1, which shows the rotor’s second longitudinal axis is located at the center of the rotor (the rotor is shown in dashed lines in Figures 6 and 7)), parallel to and radially-offset from the first longitudinal axis (see Figures 1, 6, and 7, claim 16), and wherein a number of external teeth of the rotor is less than a number of rollers of the plurality of rollers (see Figures 6 and 7) such that the rotor orbits within the stator as the rotor rotates therein (see Abstract).
Regarding claims 8 and 13, LYONS discloses:  the fluid chambers are separated from one another by an effective moving contact between the external teeth of the rotor and the plurality of rollers (see Figures 6 and 7, Column 6, lines 4-16), such that a fluid chamber on one side of the effective moving contact receives fluid having a higher pressure level than a respective fluid chamber on other side of the effective moving contact (see Figures 6 and 7, Column 6, lines 4-16, claim 22).
Regarding claim 9, LYONS discloses:  a rotor set assembly (see Figures 1, 6, and 7) of a hydraulic motor, the rotor set assembly comprising: 
a stator (36) comprising (i) a stator body having a central opening (41) and a plurality of roller pockets (42) defined by an interior surface of the stator body (see Figures 6 and 7, Column 4, lines 42-61), and (ii) a plurality of rollers (43) disposed respectively in the plurality of roller pockets (see Figures 6 and 7, Column 4, lines 42-61), wherein each roller of the plurality of rollers comprises a cylindrical exterior surface (see Figures 6 and 7, Column 4, lines 42-61); 
a rotor (37) disposed within the central opening of the stator body (see Figures 6 and 7, Column 4, lines 42-61), wherein the rotor comprises a plurality of external teeth configured to engage with the plurality of rollers of the stator (see Figures 6 and 7, Column 4, lines 42-61), such that the plurality of rollers and the plurality of external teeth define fluid chambers therebetween configured to expand and contract as the rotor rotates within the stator (see Figures 6 and 7, Column 1, lines 19-27, Column 4, line 42- Column 5, line 12).
LYONS does disclose pressurized fluid applying a radially-inward force on the cylindrical exterior surface of a respective roller of the plurality of rollers toward the rotor so as to maintain contact between the respective roller and the rotor (see Figures 6 and 7, Column 7, line 37-Column 8, line 45), however, fails to disclose specifically a plurality of grooves that are longitudinally-extending and disposed in respective portions of the stator body that bound the plurality of roller pockets; and wherein, as the rotor rotates within the stator, at least one groove receives pressurized fluid from a fluid chamber of the fluid chambers, and the pressurized fluid in the at least one groove applies a radially-inward force on the cylindrical exterior surface of a respective roller of the plurality of rollers toward the rotor so as to maintain contact between the respective roller and the rotor.
Regarding claim 9, WHITE teaches: the stator body (10, 110) comprises a plurality of grooves (34, 134, 234) that are longitudinally-extending (see Figures 2, 4, 4A, Column 3, lines 25-39, Column 6, lines 4-18).
	It would have been obvious to a person having ordinary skill in the art at the time of the invention was made to have the stator body having a plurality of grooves that are longitudinally-extending in the hydraulic motor of LYONS, in order to manufacture the roller pocket in the stator without using highly skilled machine operators or great precision (see Column 1, lines 19-33).  LYONS discloses utilizing the anti-cogging passages to push the rollers toward the rotor (see Figures 6 and 7, Column 7, line 37-Column 8, line 45), it would have been obvious to one having ordinary skill in the art to have a plurality of grooves that are longitudinally-extending and disposed in respective portions of the stator body that bound the plurality of roller pockets; and wherein, as the rotor rotates within the stator, at least one groove receives pressurized fluid from a fluid chamber of the fluid chambers, and the pressurized fluid in the at least one groove applies a radially-inward force on the cylindrical exterior surface of a respective roller of the plurality of rollers toward the rotor so as to maintain contact between the respective roller and the rotor, in order to channel the fluid to the desired location on the roller in order to produce the desired result (i.e. the sealing of the roller and the rotor, and therefore, reducing the cogging of the hydraulic motor as disclosed by LYONS (see Abstract)). The Examiner would like to note that these “grooves” in the stator that are formed adjacent to the roller pockets are disclosed by WHITE to be formed during normal machining operations, and therefore, utilizing these grooves to enable proper force behind the rollers to move them against the rotor, requires only routine skill in the art and produces predictable results (i.e. the desired seal between the roller and the rotor).    
Regarding claim 14, LYONS discloses:  a hydraulic transmission comprising: 
a pump configured to provide pressurized fluid (Column 2, lines 1-19); and 
a geroller hydraulic motor (10) fluidly coupled to the pump and configured to receive pressurized fluid therefrom and provide return fluid thereto (Column 2, lines 1-19), wherein the geroller hydraulic motor comprises: 
a stator (36) comprising (i) a stator body having a central opening (41) and a plurality of roller pockets (42) defined by an interior surface of the stator body (see Figures 6 and 7, Column 4, lines 42-61), and 
(ii) a plurality of rollers (43) disposed respectively in the plurality of roller pockets (see Figures 6 and 7, Column 4, lines 42-61), wherein each roller of the plurality of rollers comprises a cylindrical exterior surface (see Figures 6 and 7, Column 4, lines 42-61); 
a rotor (37) disposed within the central opening of the stator body (see Figures 6 and 7, Column 4, lines 42-61), wherein the rotor comprises a plurality of external teeth configured to engage with the plurality of rollers of the stator (see Figures 6 and 7, Column 4, lines 42-61), such that the plurality of rollers and the plurality of external teeth define fluid chambers therebetween (see Figures 6 and 7, Column 1, lines 19-27, Column 4, line 42- Column 5, line 12); wherein, as the rotor rotates within the stator, a first subset of fluid chambers (81, 82, 83, 84) are configured to expand as the first subset of fluid chambers receive pressurized fluid from the pump (Column 6, lines 17-29), whereas a second subset of fluid chambers (85, 86, 87) are configured to contract as the return fluid exits the second subset of fluid chambers (Column 6, lines 17-29) and 
an anti-cogging passage (111-117, 121-127) configured to provide pressurized fluid from at least one of the first subset of fluid chambers to the rollers (Column 7, line 37-Column 8, line 45), such that pressurized fluid provided to the roller pocket applies a radially-inward force on the cylindrical exterior surface of a respective roller toward the rotor (Column 7, line 37-Column 8, line 45)
LYONS discloses that the pressurized fluid is used to apply a radially-inward force on the cylindrical exterior surface of the respective roller toward the rotor (see Figures 6 and 7, Column 7, line 37-Column 8, line 45), however, fails to specifically disclose the stator body comprises a plurality of grooves that are longitudinally-extending and disposed in respective portions of the stator body that bound the plurality of roller pockets, and where the pressurized fluid from at least one of the first subset of fluid chambers is provided to at least one groove of the plurality of grooves, such that pressurized fluid provided to the at least one groove applies a radially-inward force on the cylindrical exterior surface of a respective roller toward the rotor.
Regarding claim 14, WHITE teaches: the stator body (10, 110) comprises a plurality of grooves (34, 134, 234) that are longitudinally-extending (see Figures 2, 4, 4A, Column 3, lines 25-39, Column 6, lines 4-18).
	It would have been obvious to a person having ordinary skill in the art at the time of the invention was made to have the stator body having a plurality of grooves that are longitudinally-extending in the hydraulic motor of LYONS, in order to manufacture the roller pocket in the stator without using highly skilled machine operators or great precision (see Column 1, lines 19-33).  LYONS discloses utilizing the anti-cogging passages to push the rollers toward the rotor, it would have been obvious to one having ordinary skill in the art to have the stator body comprises a plurality of grooves that are longitudinally-extending and disposed in respective portions of the stator body that bound the plurality of roller pockets, and where the pressurized fluid from at least one of the first subset of fluid chambers is provided to at least one groove of the plurality of grooves, such that pressurized fluid provided to the at least one groove applies a radially-inward force on the cylindrical exterior surface of a respective roller toward the rotor, in order to channel the fluid to the desired location on the roller in order to produce the desired result (i.e. the sealing of the roller and the rotor, and therefore, reducing the cogging of the hydraulic motor as disclosed by LYONS (see Abstract)). The Examiner would like to note that these “grooves” in the stator that are formed adjacent to the roller pockets are disclosed by WHITE to be formed during normal machining operations, and therefore, utilizing these grooves to enable proper force behind the rollers to move them against the rotor, requires only routine skill in the art and produces predictable results (i.e. the desired seal between the roller and the rotor).    
Regarding claim 20, LYONS discloses:  the stator has a first longitudinal axis (see Figure 1, which shows the stator’s first longitudinal axis that is located at the center of the stator in Figures 6 and 7), and the rotor comprises a second longitudinal axis (see Figure 1, which shows the rotor’s second longitudinal axis is located at the center of the rotor (the rotor is shown in dashed lines in Figures 6 and 7)), parallel to and radially-offset from the first longitudinal axis (see Figures 1, 6, and 7, claim 16), and wherein a number of external teeth of the rotor is less than a number of rollers of the plurality of rollers (see Figures 6 and 7) such that the rotor orbits within the stator as the rotor rotates therein (see Abstract). and wherein the fluid chambers are separated from one another by an effective moving contact between the external teeth of the rotor and the plurality of rollers (see Figures 6 and 7, Column 6, lines 4-16), such that a fluid chamber on one side of the effective moving contact receives fluid having a higher pressure level than a respective fluid chamber on other side of the effective moving contact (see Figures 6 and 7, Column 6, lines 4-16, claim 22).

Claims 5, 6, 10, 11, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over the modified hydraulic motor of LYONS/WHITE as applied to claims 1, 9, and 14 above, and further in view of CROTTI (U.S. Patent 9,388,810 B2).
Regarding claims 5, 10, and 18, the modified hydraulic motor of LYONS/WHITE fails to disclose:  the at least one groove of the plurality of grooves comprises a straight groove and a slot.
Regarding claims 5, 10, and 18, CROTTI teaches:  the at least one groove of the plurality of grooves comprises a straight groove (5, 15, 25) and a slot (6, 16’, 26’).  CROTTI teaches different designed grooves to provide fluid to a component (2) in order to create a force (RF) (see Figure 1).
	It would have been an obvious matter of design choice to make the different portions of the grooves in the stator including the at least one groove of the plurality of grooves comprises a straight groove and a slot or whatever form or shape was desired or expedient.   A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results.  The disclosure does not disclose any significance as to using a straight groove and a slot in the stator as the groove to supply the fluid to the roller pocket.  Furthermore, CROTTI teaches different designed grooves to provide fluid that generates a force on the desired component.  	It would have been obvious to a person having ordinary skill in the art at the time of the invention was made to have the at least one groove of the plurality of grooves comprises a straight groove and a slot in the modified hydraulic motor of LYONS/WHITE, since applying a known technique (i.e. a groove that is a straight groove and a slot to provide fluid in order to create a force to move the desired component), as taught by CROTTI, to a known device (i.e. the hydraulic motor that has a groove in the stator that is provided fluid to move the roller towards the rotor in the modified hydraulic motor of LYONS/WHITE) would have yielded predicable results.  The results are predictable and provide the improvement of generating the desired force to move the roller towards the rotor, and therefore, sealing this area.  
Regarding claims 6, 11, and 19, modified hydraulic motor of LYONS/WHITE fails to disclose:  the at least one groove of the plurality of grooves comprises a semi-circular groove.
Regarding claims 6, 11, and 19, CROTTI teaches:  the at least one groove (6) of the plurality of grooves comprises a semi-circular groove (see Figures 1, 5, and 9).  CROTTI teaches different designed grooves to provide fluid to a component (2) in order to create a force (RF) (see Figure 1).
It would have been an obvious matter of design choice to make the different portions of the grooves in the stator including the at least one groove of the plurality of grooves comprises a semi-circular groove or whatever form or shape was desired or expedient.   A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results.  The disclosure does not disclose any significance as to using a semi-circular groove in the stator as the groove to supply the fluid to the roller pocket.  Furthermore, CROTTI teaches different designed grooves to provide fluid that generates a force on the desired component.  It would have been obvious to a person having ordinary skill in the art at the time of the invention was made to have the at least one groove of the plurality of grooves comprises a semi-circular groove in the modified hydraulic motor of LYONS/WHITE, since applying a known technique (i.e. a groove that is a semi-circular groove to provide fluid in order to create a force to move the desired component), as taught by CROTTI, to a known device (i.e. the hydraulic motor that has a groove in the stator that is provided fluid to move the roller towards the rotor in the modified hydraulic motor of LYONS/WHITE) would have yielded predicable results.  The results are predictable and provide the improvement of generating the desired force to move the roller towards the rotor, and therefore, sealing this area.  
Additional Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
YOSHIMURA (U.S. Patent 8,308,464 B2) discloses providing pressurized fluid via (24) to a groove (23) in order to provide a force against a rotating component (5) (see Figures 3-10).


Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY A DAVIS whose telephone number is (571)272-9965. The examiner can normally be reached M-Th, 5:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARY DAVIS/
Primary Examiner
Art Unit 3746